Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 2/22/2021. Claims 1, 8 and 15 are independent. Claims 1-20 are currently pending.

Specification Objection
	The instant specification is objected. The instant specification recites twice in para. 0074 “the detection engine 125…”. It should be “the analysis engine 125…”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 14 in this application using language “a detection engine configured to” and “a callback processing engine configured to” are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. The closest description is found in FIG. 3 as well as in para. 0019, 0020, 0011, 0016 and 0017, respectively, which only mentioning what each one of those does, not what it is or what is the physical structure. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US 20140317677 A1), hereinafter Vaidya, in view of Jain et al. (US 20160036838 A1), hereinafter Jain.

	Regarding claims 1 and 14, Vaidya teaches [a] computer-implemented method comprising:
	monitoring a compute endpoint at runtime for an operation being performed on the compute endpoint (FIG. 4 and para. 0027, [a]t 430, the process operates the security services on the VMs to detect security threats. In some implementations, the security manager can cause a security service to perform a scan of a virtual machine at periodic time intervals in accordance with a requirement of a security container);
	maintaining one or more compute components affected by the operation in a quarantine state (FIG. 4 and para. 0027, [a]t 440, the process selectively changes the security container assignment of a VM based on an assigned tag and a tag-based rule. For example, a security container may specify that any assigned VM having a CVSS score of 7 or greater be transferred to a quarantine container that blocks network access; FIG. 5 and para. 0028 and 0031, FIG. 5 shows a flowchart for another example of a security process as can be implemented by one or more data processing apparatus. At 505, the process creates one or more security containers having a rule that specifies a transfer to a quarantine container based on one or more criteria; FIG. 6 and para. 0032);
	establishing trust of the one or more affected compute components (FIG. 6 and para. 0032, [a]t 625, the process resolves security threat to remove the tag and transfer back to the first security container. Resolving the security threat can include removing virus-infected files, applying software updates, or terminating vulnerable processes/software. Resolving the security threat can include re-executing a security service and determining whether to remove the tag based on a determination of the security service); and
removing the one or more affected compute components from the quarantine state, if trust of the one or more affected compute components is established (FIG. 6 and para. 0032, [a]t 625, the process resolves security threat to remove the tag and transfer back to the first security container. Resolving the security threat can include removing virus-infected files, applying software updates, or terminating vulnerable processes/software. Resolving the security threat can include re-executing a security service and determining whether to remove the tag based on a determination of the security service. At 630, the process operates the virtual machine in accordance with the first security container).
executing at least one routine to mitigate results of the operation, if trust of the one or more affected compute components is not established (para. 0032, [a]t 625, the process resolves security threat to remove the tag and transfer back to the first security container. Resolving the security threat can include removing virus-infected files, applying software updates, or terminating vulnerable processes/software).
Vaidya does not explicitly disclose the callback element. However, in analogous art, Jain teaches a method using callback routine to mitigate attack (para. 0028, 0054 and 0055, [w]hen one of the detector modules detects an ongoing attack, the detector module invokes a callback to the provided URI. The callback then decides to specify a mitigation strategy in an application-specific manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vaidya with Jain. One of ordinary skill in the art would have been motivated to combine the two in order to use a callback URI routine invoked by the detection/analysis application. The use of a callback URI routine allows the combined system to quickly employ mitigation strategies once a particular event has been detected (see Jain; paragraph [0028]).

Claims 2-13 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Jain as applied to claims above, and further in view of Thomas et al. (US 20170359306 A1), hereinafter Thomas.

Regarding claims 2 and 15, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above.
The combination of Vaidya and Jain does not explicitly disclose wherein the operation is performed on one of: a file system, a registry, one or more processes, one or more threads, a network card, one or more I/O devices, and memory of the compute endpoint. However, in an analogous art, Thomas teaches wherein the operation is performed on one of: a file system (para. 0139 and 0142), a registry (para. 0124 and 0142), one or more processes (para. 0142 and 0172), one or more threads (para. 0126 and 0166), a network card (para. 0106, 0214 and 0220), one or more I/O devices (para. para. 0107 and 0110), and memory of the compute endpoint (para. 0141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe well-known compute components. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0106).

Regarding claims 3 and 16, the combination of Vaidya and Jain teaches all of the limitations of claims 2 and 15, respectively, as described above. Thomas further teaches wherein the operation is a create, read, write, update, or delete operation performed on the file system, the registry, a network interface, shared memory, one or more I/O devices (para. 0139), including at least one of: a mouse, a keyboard, a Bluetooth connected device and an infrared (IR) connected device, the one or more processes , the one or more threads, or the memory of the compute endpoint (para. 0126, 0142, 0166, 0172 and 0187).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe well-known compute components. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0106).

	Regarding claims 4 and 17, the combination of Vaidya, Jain and Thomas teaches all of the limitations of claims 2 and 15, respectively, as described above. Thomas further teaches wherein the monitoring includes: (i) scanning at least one of: the file system, hive and keys of the registry, private memory, and shared memory, and (ii) capturing and factoring operating system events and device I/O (para. 0124, 0187 and 0220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe well-known compute components. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0106).

Regarding claims 5 and 18, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above. 
The combination of Vaidya and Jain does not explicitly disclose wherein the one or more affected compute components includes one or more of: an executable file, a script file, a configuration file, a process, a thread, a jump table, a registry hive, a registry key, network traffic, private memory, shared memory, and an operating system kernel. However, in an analogous art, Thomas teaches wherein the one or more affected compute components includes one or more of: an executable file, a script file, a configuration file, a process, a thread, a jump table, a registry hive, a registry key, network traffic, private memory, shared memory, and an operating system kernel (para. 0069, 0124, 0168 and 0187).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to system resources by observe them. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0141).

Regarding claims 6 and 19, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above. 
The combination of Vaidya and Jain does not explicitly disclose wherein (i) maintaining the one or more affected compute components in a quarantine state includes removing access permissions from the one or more affected compute components, and (ii) removing the one or more affected compute components from the quarantine state includes restoring the access permissions to the one or more affected compute components. However, in an analogous art, Thomas teaches wherein (i) maintaining the one or more affected compute components in a quarantine state includes removing access permissions from the one or more affected compute components (para. 0263), and (ii) removing the one or more affected compute components from the quarantine state includes restoring the access permissions to the one or more affected compute components (para. 0264).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe well-known other communications hardware. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0264). 

Regarding claims 7 and 20, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above. 
The combination of Vaidya and Jain does not explicitly disclose wherein establishing trust includes writing identifying information for the one or more affected compute components to a database of trusted processes and threads. However, in an analogous art, Thomas teaches wherein establishing trust includes writing identifying information for the one or more affected compute components to a database of trusted processes and threads (para. 0151, 0176 and 0246).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe database. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0149)  

Regarding claims 8 and 21, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above. 
The combination of Vaidya and Jain does not explicitly disclose wherein establishing trust includes one or more actions of:
	scanning code sections of the one or more affected compute components for known malware;
	at least one of statically and dynamically analyzing code sections of the one or more affected compute components for cache operations ;
	executing watcher processes that monitor and guard a range of shared memory accessed by the operation;
	validating the one or more affected compute components against a signature database containing file checksums for the one or more compute components;
validating code sections of the one or more affected compute components periodically against a cache of code sections using memory checksums;
	validating the one or more affected compute components periodically against a cache of jump tables using memory checksums; and
applying one or more rule-based policies associated with the operation.
However, in an analogous art, Thomas teaches wherein establishing trust includes one or more actions of:
	scanning code sections of the one or more affected compute components for known malware (para. 0061, scanning of the applications and files may be performed to detect known malicious code or known unwanted applications);
	at least one of statically and dynamically analyzing code sections of the one or more affected compute components for cache operations ;
	executing watcher processes that monitor and guard a range of shared memory accessed by the operation;
	validating the one or more affected compute components against a signature database containing file checksums for the one or more compute components (para. 0149, 0159 and 0172);
validating code sections of the one or more affected compute components periodically against a cache of code sections using memory checksums;
	validating the one or more affected compute components periodically against a cache of jump tables using memory checksums; and
applying one or more rule-based policies associated with the operation (para. 0059, 0067 and 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe well-known other communications hardware. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0264).

Regarding claims 9 and 22, the combination of Vaidya, Jain and Thomas teaches all of the limitations of claims 8 and 21, respectively, as described above. Thomas further teaches wherein the rule-based policies are configured based on one or more security technical implementation guides (STIGs), and a policy language syntax is provided for implementing the STIGs in the rule-based policies (para. 0124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe rule-based policies and configurations. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0155). 

Regarding claims 10 and 23, the combination of Vaidya, Jain and Thomas teaches all of the limitations of claims 8 and 21, respectively, as described above. Thomas further teaches further comprising: generating one or more events based on each of the one or more actions; correlating the one or more events; and executing the at least one callback routine based on the correlation of the one or more events (para. 0220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe rule-based policies and configurations. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0220).

Regarding claims 11 and 24, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above.
The combination of Vaidya and Jain does not explicitly disclose wherein the executed at least one callback routine is at least one user-defined callback routine that performs, via a micro-protection engine, one or more protection actions within the compute endpoint, including at least one of:
	terminating one or more processes associated with the operation; terminating one or more threads associated with the operation;
	removing injected libraries from memory;
	terminating or disabling a web session associated with the operation;
	deleting the one or more affected compute components from disk;
	moving one or more affected instances to a quarantine area;
	restoring a valid copy of the one or more affected compute components;
	loading one or more patches to remedy the one or more affected compute components;
	reporting the operation and the one or more affected compute components; and
calling one or more arbitrary user provided custom callbacks.
However, in an analogous art, Thomas teaches wherein the executed at least one callback routine is at least one user-defined callback routine that performs, via a micro-protection engine, one or more protection actions within the compute endpoint, including at least one of:
	terminating one or more processes associated with the operation; terminating one or more threads associated with the operation (para. 0238 and 0247);
	removing injected libraries from memory;
	terminating or disabling a web session associated with the operation;
	deleting the one or more affected compute components from disk;
	moving one or more affected instances to a quarantine area (para. 0080);
	restoring a valid copy of the one or more affected compute components (para. 0264);
	loading one or more patches to remedy the one or more affected compute components (para. 0071);
	reporting the operation and the one or more affected compute components (para. 0080); and
calling one or more arbitrary user provided custom callbacks (para. 0220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe well-known external compute components. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0220).

Regarding claims 12 and 25, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above.
The combination of Vaidya and Jain does not explicitly disclose wherein the executed at least one callback routine is at least one user-defined callback routine that performs, via a macro-protection engine, one or more protection actions at a system external to the compute endpoint, including at least one of:
	shutting down virtual machines of the external system;
	reporting information related to the operation to the external system;
invoking APIs to external entities, including at least one of:
a router, firewall, packet capture machine, and file backup device; and
performing quarantine actions across the external system, including at least one of collecting logs of the virtual machines, migrating virtual machines to honeypot subnet, and observing behavior of the virtual machines by collecting data from computer network.
However, in an analogous art, Thomas teaches wherein the executed at least one callback routine is at least one user-defined callback routine that performs, via a macro-protection engine, one or more protection actions at a system external to the compute endpoint, including at least one of:
	shutting down virtual machines of the external system;
	reporting information related to the operation to the external system (para. 0082 and 0089);
invoking APIs to external entities, including at least one of:
a router, firewall, packet capture machine, and file backup device; and
performing quarantine actions across the external system, including at least one of collecting logs of the virtual machines, migrating virtual machines to honeypot subnet, and observing behavior of the virtual machines by collecting data from computer network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe well-known compute components. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0106). 

Regarding claims 13 and 26, the combination of Vaidya and Jain teaches all of the limitations of claims 1 and 14, respectively, as described above.
The combination of Vaidya and Jain does not explicitly disclose further comprising:
determining if a user associated with the operation is a trusted user by verifying at a directory server at least one of: (i) the user being logged into the computer network during the operation, and (ii) the user having appropriate permissions or credentials to perform the operation and use the compute component, and if the user is not verified as a trusted user, placing one or more compute components affected by the operation in a quarantine state. However, in an analogous art, Thomas teaches further comprising:
determining if a user associated with the operation is a trusted user by verifying at a directory server at least one of: (i) the user being logged into the computer network during the operation, and (ii) the user having appropriate permissions or credentials to perform the operation and use the compute component, and if the user is not verified as a trusted user, placing one or more compute components affected by the operation in a quarantine state (para. 0067 and 0201).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thomas with the combination of Vaidya and Jain. One of ordinary skill in the art would have been motivated to combine Thomas with Vaidya and Jain in order to quickly determine any damage or compromise to a computing system by observe endpoint activity or status. By quickly determining any damage or compromise, the system can take immediate action in remediating the threat (Thomas para. 0201).

Allowable Subject Matter
Claims 27-34 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the
limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/ 	Examiner, Art Unit 2437 
/MATTHEW SMITHERS/           Primary Examiner, Art Unit 2437